United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1818
                                   ___________

Lingi Anderson,                         *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Whirlpool Corporation,                  * Eastern District of Arkansas.
                                        *
             Appellee.                  *         [UNPUBLISHED]
                                   ___________

                          Submitted: October 4, 2001

                              Filed: October 16, 2001
                                   ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Lingi Anderson appeals the district court’s1 adverse grant of summary
judgment in her lawsuit under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq. We have carefully reviewed the record and the parties’ submissions
on appeal.    For the reasons stated by the district court, we conclude that


      1
       The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Ms. Anderson’s charge of discrimination was untimely filed, see Shempert v.
Harwick Chem. Corp., 151 F.3d 793, 796 n.3 (8th Cir. 1998) (noting Arkansas
plaintiff had 180 days to file charge with Equal Employment Opportunity
Commission), cert. denied, 525 U.S. 1139 (1999), and that the circumstances did not
justify equitable tolling of the filing period, see Dring v. McDonnell Douglas Corp.,
58 F.3d 1323, 1328-29 (8th Cir. 1995) (EEOC filing period should be tolled only
when plaintiff is unable to obtain vital information bearing on existence of her claim;
question is whether reasonable person in plaintiff’s situation would have been
expected to know of existence of possible unlawful discrimination); Heideman v.
PFL, Inc., 904 F.2d 1262, 1266 (8th Cir. 1990) (“Equitable tolling is appropriate only
when the circumstances that cause a plaintiff to miss a filing deadline are out of his
hands.”), cert. denied, 498 U.S. 1026 (1991). Accordingly, we affirm. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-